Citation Nr: 0709790	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to a disability evaluation in excess of 50 
percent for post traumatic stress disorder (PTSD).  

2.  Entitlement to a disability evaluation in excess of 20 
percent for bilateral hearing loss prior to July 26, 2005 and 
entitlement to a disability evaluation in excess of 30 
percent for bilateral hearing loss from July 26, 2005.       

3.  Entitlement to a compensable disability evaluation for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 1944 to March 
1946.  He was awarded the Combat Infantryman's Badge and the 
Purple Heart.    

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which denied entitlement to 
increased ratings for PTSD, bilateral hearing loss, and 
tinnitus.  The September 2005 rating decision assigned a 30 
percent rating to the bilateral hearing loss from July 26, 
2005.    

The veteran presented testimony at a Central Office Board 
hearing before the undersigned Acting Veterans Law Judge in 
March 2007.  A transcript of the hearing is associated with 
the veteran's claims folder. 

In Marc 2007, the Board granted the veteran's motion to 
advance this appeal on the Board's docket.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006). 

The Board notes that a June 2006 rating decision denied 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  The 
veteran was notified of this decision in June 2006.  The 
veteran has not filed an appeal.  This issue is not before 
the Board for appellate consideration.  See 38 C.F.R. § 
20.200.  




FINDINGS OF FACT

1.  The service-connected PTSD is manifested by severe 
occupational and social impairment with deficiencies in most 
areas such as family relations, work, thinking, and mood.  

2.  Prior to July 26, 2005, the service-connected bilateral 
hearing loss was manifested by no more than Level V hearing 
in the right ear and Level VI hearing in the left ear. 

3.  From July 26, 2005, the service-connected bilateral 
hearing loss is manifested by no more than Level VI hearing 
in the right ear and Level VI hearing in the left ear. 

4.  The service-connected tinnitus is recurrent.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2006).

2.  Prior to July 26, 2005, the criteria for a disability 
evaluation in excess of 20 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2006). 

3.  From July 26, 2005, the criteria for a disability 
evaluation in excess of 30 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2006). 

4.  The criteria for a 10 disability evaluation for tinnitus 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.87, Diagnostic Code 6260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2004, prior to the 
initial AOJ unfavorable decision.  The letter advised the 
veteran of what was needed to substantiate the claims for 
increased ratings.  The letter notified the veteran of what 
information and evidence must be submitted to substantiate 
the claim, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence that pertains to the claim to 
the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2), and (3) are not at issue.  Regarding 
element (4) (degree of disability) and element (5) (effective 
date), the veteran was provided with notice of these elements 
in the March 2006 VCAA notice letter.  Only the claim for an 
increased rating for PTSD was readjudicated after the March 
2006 notice letter.  However, the Board finds that the 
veteran has not been prejudiced by the error in the timing of 
notice.  Regarding the claim for an increased rating for 
tinnitus, that claim has been granted to the fullest extent.  
Regarding the claim for an increased rating for bilateral 
hearing loss, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In that 
regard, as the Board concludes below that the claim for an 
increased rating for hearing loss is denied, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  The record fails to show 
prejudicial error as to timing or content of the VCAA notice.    

The Board further finds that the duty to assist has been met.  
VA treatment records from the VA medical facility in East 
Orange dated from March 2000 to April 2006 were obtained.  
The veteran submitted private psychological evaluations and 
audiometric evaluations in support of his claims.  The 
veteran was afforded VA examinations in July 2004, July 2005, 
and January 2006 in order to determine the nature and 
severity of the disabilities.  The veteran was afforded a 
hearing before the RO in March 2007.  There is no identified 
relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a disability evaluation in excess of 50 
percent for PTSD.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2006). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 


The Rating Schedule reads as follows:

100 percent:  Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.  

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

50 percent:  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 
9 Vet. App. 266 (1996) (citing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.), p. 32 (DSM-IV)).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communications (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).  Id.

In determining whether a veteran meets the new criteria for a 
70 percent evaluation under the new criteria for rating 
psychiatric disabilities; the Board must consider whether the 
veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Brown, 15 Vet. App. 1, 10-15 (2001).  The only 
criteria for a total disability rating for any disability 
rated in accordance with the VA General Rating Formula for 
Mental Disorders are total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. 
Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

In applying the law to the existing facts, the Board finds 
that the veteran's PTSD more closely approximates the 
criteria for a 70 percent rating.  The medical evidence shows 
that the veteran has deficiencies in family relations.  The 
July 2004 VA examination report indicates that the veteran 
was divorced, he lived alone, and he had few friends.  His 
GAF score was 55 which is indicative of moderate social 
impairment.  A November 2004 private psychological evaluation 
indicates that the veteran had problems interacting with 
other people and he had limited interaction with his family 
members.  The veteran's GAF score was 40 which is indicative 
of serious impairment in social functioning.  VA treatment 
records and VA examination reports show that the veteran's 
GAF scores have ranged from 51 to 68.  The preponderance of 
the evidence shows that the GAF score is more consistently 50 
to 55 which is indicative of moderate impairment in social 
functioning.  See the VA examination reports dated in July 
2004 and January 2006 and the VA treatment records dated in 
August 2000, October 2000, May 2004, and September 2004.  

The medical evidence shows that the veteran has deficiencies 
in work.  The medical evidence shows that the veteran has 
been employed in various occupations after service.  He 
retired from an automotive company at age 50.  At the hearing 
before the Board, he stated that he took an early retirement 
because he could not get along with the people in his shop.  
He then worked in the horse business training horses until 
the late 1990's.  He stated that he was able to work with 
horses and he was away from people.  An October 2000 
psychological evaluation indicates that the veteran reported 
that he worked in jobs where he was able to stay away from 
people.  Even though the evidence shows that the veteran has 
been employed, there is medical evidence that he has moderate 
to serious occupational impairment.  A November 2004 private 
psychological evaluation indicates that the veteran had 
problems interacting with other people, and his GAF score was 
40, which is indicative of serious impairment in occupational 
functioning.  The medical evidence shows that the veteran's 
GAF scores are more consistently 50 to 55 which is indicative 
of at least moderate impairment in occupational functioning.  

The medical evidence also shows that the veteran has 
deficiencies in mood.  The medical evidence of record shows 
that the veteran is on medication for depression since 2000.  
VA treatment records dated in August 2002 and December 2003 
indicate that the veteran reported that sometimes, his mood 
was down.  A September 2004 VA treatment record describes the 
veteran's mood as irritable.  The January 2006 VA examination 
report indicates that the veteran reported having anxiety, 
irritability, depression and anger.  Examination revealed 
euthymic mood and some depression.   

The medical evidence shows that, at times, the veteran has 
deficiencies in thinking.  The November 2004 private 
psychological examination report indicates that the veteran 
had a decreased ability to concentrate.  A December 2000 VA 
treatment record indicates that the veteran's cognitive 
processes appear intact but there was impairment in short and 
long term memory.  

Thus, the Board finds that the veteran's PTSD more closely 
approximates the criteria for a 70 percent evaluation.  
38 C.F.R. § 4.7, see Bowling v. Principi, 15 Vet. App. 1, 11 
(2001) (holding that the criteria for a 70 percent rating are 
met where there has deficiencies in most of the following 
areas: work, school, family relations, judgment, thinking, 
and mood).

Under the new criteria the sole basis for a 100 percent 
rating is total occupational and social impairment.  Sellers 
v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  As noted above, 
the PTSD causes mild to serious occupational impairment, not 
total occupational impairment.  The veteran is socially 
isolated and has mild to serious social impairment.  However, 
there is no evidence of total social impairment.  The 
evidence shows that the veteran meets with his friends and 
interacts with his son and grandchildren.  There is also no 
evidence that he experiences persistent delusions or 
hallucinations; grossly inappropriate behavior; or an 
intermittent inability to perform activities of daily living.  
There is also no evidence that he is a persistent danger of 
hurting himself or others; or that he experiences 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or own name.  Accordingly, 
there is no basis for awarding more than a 70 percent rating.

The Board concludes that the evidence of record does support 
the grant of a 70 percent rating but no higher for the 
service-connected PTSD.  The appeal is granted to that 
extent.    

III.  Entitlement to a disability evaluation in excess of 30 
percent for bilateral hearing loss.

Legal Criteria

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

Analysis

The RO assigned a 20 percent rating to the service-connected 
bilateral hearing loss under the provisions of Diagnostic 
Code 6100 prior to July 26, 2005 and a 30 percent rating to 
the bilateral hearing loss from July 26, 2005, the date of 
the VA audiometric examination.  

Initially, the Board notes that the veteran has submitted 
copies of private audiometric evaluations in support of his 
claim for an increased rating.  However, the private 
evaluations do not report the puretone threshold for each ear 
at 3000 Hertz.  Therefore, these audiometric reports can not 
be considered when evaluating the veteran's hearing loss 
since the reports do not meet the requirements of 38 C.F.R. 
§ 4.85(d).  

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 20 percent for the 
service-connected bilateral hearing loss under the provisions 
of Diagnostic Code 6100 prior to July 26, 2005.  

The veteran underwent a VA audiometric evaluation in July 
2004.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
65
65
70
LEFT
65
60
70
80

The average puretone threshold for the right ear was 66 
decibels.  Speech audiometry revealed speech recognition 
ability of 76 percent in the right ear.  The average puretone 
threshold for the left ear was 69 decibels.  Speech 
audiometry revealed speech recognition ability of 72 percent 
in the left ear.  

The findings of the July 2004 evaluation translates to level 
IV hearing loss in the right ear and level VI hearing loss in 
the left ear when applied to Table VI of the rating schedule.  

The Board notes that Table VIA is for application in this 
case because the veteran's puretone thresholds for the left 
or right ears are more than 55 decibels in each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz).  
See 38 C.F.R. §§ 4.85(c), 4.86(a).  When applied to Table 
VIA, the findings of the July 2004 evaluation translates to 
level V hearing loss in the right ear and level V hearing 
loss in the left ear.  

The highest levels from Tables VI and VIA are level V for the 
right ear and level VI in the left ear.  This level of 
hearing loss warrants a 20 percent rating and no higher under 
Table VII of the rating schedule.  Therefore, the results of 
this examination do not support the assignment of a higher 
disability evaluation under Diagnostic Code 6100.  

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 30 percent for the 
service-connected bilateral hearing loss under the provisions 
of Diagnostic Code 6100 from July 26, 2005.  On the 
authorized audiological evaluation in July 2006, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
60
65
70
LEFT
65
60
75
85

The average puretone threshold for the right ear was 64 
decibels.  Speech audiometry revealed speech recognition 
ability of 66 percent in the right ear.  The average puretone 
threshold for the left ear was 71 decibels.  Speech 
audiometry revealed speech recognition ability of 68 percent 
in the left ear.  

The findings of the July 2006 evaluation translates to level 
VI hearing loss in the right ear and level VI hearing loss in 
the left ear when applied to Table VI of the rating schedule.  
When applied to Table VIA, the findings of the July 2006 
evaluation translates to level V hearing loss in the right 
ear and level VI hearing loss in the left ear.  
  
The highest level from Tables VI and VIA are level VI for the 
right ear and level VI in the left ear.  This level of 
hearing loss warrants a 30 percent rating and no higher under 
Table VII of the rating schedule.  Therefore, the results of 
this examination also do not support the assignment of a 
higher disability evaluation under Diagnostic Code 6100.  

The Board is sympathetic to the veteran's contentions that 
his service-connected hearing disability should be rated at a 
higher evaluation.  However, as discussed above, the level of 
hearing currently demonstrated on objective evaluation is not 
consistent with a higher evaluation under the applicable 
regulation.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for bilateral hearing loss.  The benefit 
sought on appeal is denied. 



IV.  Entitlement to a compensable disability evaluation for 
tinnitus.

In applying the law to the existing facts, the Board finds 
that the criteria for a 10 percent rating for tinnitus are 
met.  A 10 percent rating is warranted under Diagnostic Code 
6260 for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic 
Code 6260.  

The preponderance of the credible and probative evidence 
establishes that the veteran's service-connected tinnitus is 
recurrent.  In this regard, the Board notes the report of the 
July 2004 VA examination, which indicates that the veteran 
was experiencing high-pitched tinnitus.  The July 2005 VA 
examination reveals that the veteran reported having tinnitus 
daily, for five minutes a day.  The impression was tinnitus, 
recurrent, bilateral.  At the March 2007 Board hearing, the 
veteran reported that he had tinnitus three times a week.  

Based upon the medical findings noted above, and the 
veteran's credible reports as to the frequency of ringing in 
his ears, the Board fins that the criteria for a 10 percent 
rating for tinnitus under Diagnostic Code 6260 have been met.  
Diagnostic Code 6260 explicitly prohibits a schedular rating 
in excess of 10 percent for tinnitus whether perceived in one 
ear or both.  Thus, the 10 percent rating is the highest 
possible rating for  the service-connected tinnitus.  

In light of the foregoing, the Board concludes that the 
evidence of record does support the grant of a 10 percent 
rating, which is the maximum disability rating available 
under Diagnostic Code 6260.  The appeal is granted to that 
extent. 




ORDER

Entitlement to a 70 percent disability evaluation for PTSD is 
granted, subject to the regulations applicable to the payment 
of monetary awards.

Entitlement to a disability evaluation in excess of 20 
percent for the service-connected bilateral hearing loss 
prior to July 26, 2005 and entitlement to a disability 
evaluation in excess of 30 percent for the service-connected 
bilateral hearing loss from July 26, 2005 is denied.

Entitlement to a 10 percent disability evaluation for 
tinnitus is granted, subject to the regulations applicable to 
the payment of monetary awards.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


